internal_revenue_service number release date index number -------------------- ----------------------------------------- -------------------------- ------------------------------- in re -------------------------------- -------------------------------------- ------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-154314-04 date date target target sub ---------------------------------- ------------------------------------ ----------------------- ------------------------- ------------------------------- ----------------------- acquiring ------------------------------------------------------------- business a ----------------------------- ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ----------------------------------------------- ------------------------ -------------------------------------------------------------- business b a b dear -------------- ---- this responds to your date request for rulings on certain federal_income_tax consequences of the proposed transactions defined below the information provided in that request and in later correspondence is summarized below plr-154314-04 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts target is the common parent of an affiliated_group whose includible corporations join in filing a consolidated federal_income_tax return the group target has voting and non-voting common and preferred_stock outstanding target wholly owns target sub which owns a less than one percent of the common_stock of acquiring a publicly_held_corporation the acquiring stock is the group's primary asset and is used to secure significant target debt proposed transactions for what are represented to be valid business reasons target and acquiring will enter into an agreement and plan_of_reorganization that provides for the following transactions the proposed transactions i to the extent practicable the group will sell its assets other than the acquiring shares to third parties and possibly target shareholders the sales proceeds will be used to pay down target debt ii target sub will convert into a wholly owned limited_liability_company new target sub that will not elect to be treated as a corporation for federal_income_tax purposes the llc conversion new target sub will therefore be disregarded as an entity separate from target for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations iii new target sub will transfer all of its acquiring shares the old acquiring shares to acquiring in exchange for a number of newly issued or treasury acquiring common shares the new acquiring shares equal to b percent of the number of old acquiring shares the exchange acquiring will not assume any target or new target sub liabilities in the exchange iv target will transfer to an escrow agent an agreed amount of new acquiring shares for the payment of its indemnification obligations to acquiring including the obligation to satisfy any target liability asserted against acquiring the escrow target or new target sub may transfer some of the new acquiring shares directly to holders of target or new target sub debt in partial or full payment of the debt v within one year of step iii above a new target sub will merge into target b target will transfer to a liquidating_trust the liquidating_trust its right to the assets plr-154314-04 in the escrow subject_to the escrow agreement and other assets needed to pay down target’s remaining liabilities and obligations but not less than an agreed amount of assets and c target will distribute pro_rata to its shareholders beneficial interests in the liquidating_trust it is represented that the liquidating_trust will qualify as a liquidating_trust under sec_301_7701-4 of the income_tax regulations and as a grantor_trust under sec_671 through of the internal_revenue_code and that the target shareholders will be treated as owners of the liquidating_trust under sec_671 through vi also within one year of step iii above target will distribute its new acquiring shares that were not transferred to creditors or the liquidating_trust to its shareholders pro_rata except that preferred shareholders will receive the liquidation value of their shares in some combination of new acquiring shares and cash target then will initiate the dissolution process steps iii iv v and vi are collectively referred to as the downstream reorganization vii the escrow will terminate within five years from the date of its creation and title to its assets will be transferred to the liquidating_trust it is expected that the liquidating_trust will also terminate within five years from the date of its creation unless extended by the trustees to pay or provide for then known liabilities on its termination the liquidating_trust assets will be distributed to its beneficiaries representations the following representations have been made regarding the proposed downstream reorganization a the fair_market_value of the new acquiring shares received by each target shareholder will approximately equal the fair_market_value of the target stock surrendered in the exchange b at least percent of the proprietary interest in target will be exchanged for acquiring stock and will be preserved within the meaning of sec_1_368-1 c acquiring has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 any of its stock issued in the downstream reorganization d acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately before the transaction for this representation amounts paid_by target to dissenters if any amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property amounts paid_by target to acquiring for acquiring’s expenses_incurred in the plr-154314-04 transaction and all redemptions and distributions except for regular normal dividends made by target immediately before the transfer will be included as assets of target held immediately before the transaction e acquiring has no plan or intention to reacquire any of its stock issued in the transaction f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction g target will distribute the stock securities and other_property it receives in the transaction and its other properties in pursuance of the plan_of_reorganization h there are no liabilities of target that will be assumed within the meaning of sec_357 by acquiring i following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business j target will reimburse acquiring for all reasonable expenses_incurred by acquiring in connection with the transaction target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction k there is no intercorporate indebtedness existing between acquiring and target l no two parties to the transaction are investment companies as defined in sec_368 and iv m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target n target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transactions the downstream reorganization will qualify as a reorganization under sec_368 acquiring and target will each be a_party_to_a_reorganization under sec_368 plr-154314-04 target will recognize no gain_or_loss on the transfer of old acquiring shares to acquiring solely for new acquiring shares in the exchange sec_361 target will recognize no gain_or_loss on its distribution of the new acquiring shares to its shareholders or creditors sec_361 and c target will recognize gain on the distribution of other appreciated_property if any to its shareholders or creditors as if such property had been sold at its fair_market_value sec_361 acquiring will recognize no gain_or_loss on its receipt of the old acquiring shares solely for new acquiring shares in the exchange sec_1032 no target shareholder will recognize gain_or_loss on the exchange of target stock solely for new acquiring shares sec_354 a target shareholder’s basis in the new acquiring shares will equal the basis of the target stock surrendered in exchange therefor sec_358 a target shareholder’s holding_period in the new acquiring shares received in the transaction will include the period during which the stock of target surrendered in exchange therefor was held provided that the target stock is held as a capital_asset by the target shareholder on the date of the exchange sec_1223 under sec_381 and sec_1_381_a_-1 the taxable_year of target will end on the effective date of the downstream reorganization and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats we express no opinion on the tax effect of the proposed transactions under any other provision of the code or regulations or the tax effect of any condition existing at the time of or effect resulting from the proposed transactions that is not specifically covered by the rulings set forth above in particular we express no opinion regarding the tax treatment of the llc conversion procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transactions covered by this ruling letter are completed plr-154314-04 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by ___________________________ wayne t murray special counsel corporate
